Case 7:20-cv-00229-TTC-RSB Document 14 Filed 09/30/20 Page 1 of 1 Pageid#: 37

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

DANIEL NORBERT HALTER,                        )
                                              )
       Plaintiff,                             )       Civil Action No. 7:20cv00229
                                              )
v.                                            )       MEMORANDUM OPINION
                                              )
BRYAN F. HUTCHESON, et al.,                   )       By: Hon. Thomas T. Cullen
                                              )           United States District Judge
       Defendants.                            )


       Plaintiff Daniel Norbert Halter, proceeding pro se, filed this civil action under 42

U.S.C. § 1983. By conditional filing orders entered April 21 and May 1, 2020, the court advised

Halter that he must notify the court in writing immediately upon his transfer or release and

must provide the court with his new address. (See ECF Nos. 3 and 6). On September 30,

2020, an order mailed to Halter was returned to the court as undeliverable and with no

forwarding address. (See ECF No. 13.) Halter has not provided the court with an updated

address and, therefore, the court has no means of contacting him. Accordingly, the court will

dismiss this action without prejudice for failure to comply. The court notes that this dismissal

is without prejudice to Halter’s opportunity to refile his claims in a separate civil action, subject

to the applicable statute of limitations.

       ENTERED this 30th day of September, 2020.


                                                      ________________________________
                                                      HON. THOMAS T. CULLEN
                                                      UNITED STATES DISTRICT JUDGE
